J-S09043-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

NICHOLAS SCOTT ZAGATA,

                            Appellant               No. 1658 WDA 2014


        Appeal from the Judgment of Sentence entered October 1, 2014,
                in the Court of Common Pleas of Fayette County,
            Criminal Division, at No(s): CP-26-CR-0001905-2013,
           CP-26-CR-0002138-2013, and CP-26-CR-0002139-2013


BEFORE: FORD ELLIOTT, P.J.E., BOWES, and ALLEN, JJ.

MEMORANDUM BY ALLEN, J.:                        FILED FEBRUARY 23, 2015

        Nicholas Scott Zagata (“Appellant”) appeals from the judgment of

sentence imposed after a jury convicted him of harassment, stalking, and

disorderly conduct.1 We affirm.

        On October 1, 2014, Appellant was sentenced to twelve (12) to

twenty-four (24) months in prison. Appellant filed an appeal on October 9,

2014.      The trial court directed compliance with Pa.R.A.P. 1925(b), and

Appellant filed and served his Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal on October 16, 2014. It reads, in entirety:

        THE EVIDENCE WAS INSUFFICIENT TO FIND THE APPELLANT
        GUILTY BEYOND A REASONABLE DOUBT OF CRIMINAL
        CHARGES.
____________________________________________


1
    18 Pa.C.S.A. §§ 2709(a)(3), 2709.1(a)(1), and 5503(a)(4).
J-S09043-15



“Concise Issue”, 10/16/14, at 1.

      On appeal, Appellant similarly asks:

      WAS THE EVIDENCE INSUFFICIENT TO FIND THE APPELLANT
      GUILTY BEYOND A REASONABLE DOUBT OF THE CRIMINAL
      CHARGES[?]

Appellant’s Brief at 7.

      Both the trial court and the Commonwealth assert that Appellant’s

sufficiency argument lacks specificity and thus is waived.          Trial Court

Opinion, 11/13/14, at 2-6; Commonwealth Brief at 1-2. We agree.

      A concise statement on appeal must be specific enough for the trial

court to identify and address the issue the appellant wishes to raise on

appeal. In re A.B., 63 A.3d 345, 350 (Pa. Super. 2013).

      Pennsylvania Rule of Appellate Procedure 1925 provides that a
      Rule 1925(b) statement “shall concisely identify each ruling or
      error that the appellant intends to challenge with sufficient detail
      to identify all pertinent issues for the judge.”          Pa.R.A.P.
      1925(b)(4)(ii). “Issues not included in the Statement and/or not
      raised in accordance with the provisions of this [Rule] are
      waived.” Pa.R.A.P. 1925(b)(4)(vii).

             This Court has considered the question of what constitutes
      a sufficient 1925(b) statement on many occasions, and it is well-
      established that “Appellant's concise statement must properly
      specify the error to be addressed on appeal.” Commonwealth
      v. Hansley, 24 A.3d 410, 415 (Pa. Super. 2011), appeal denied,
      613 Pa. 642, 32 A.3d 1275 (2011) (citation omitted). “[T]he
      Rule 1925(b) statement must be specific enough for the trial
      court to identify and address the issue an appellant wishes to
      raise on appeal.” Id. (brackets, internal quotation marks, and
      citation omitted). Further, this Court may find waiver where a
      concise statement is too vague. Id. “When a court has to guess
      what issues an appellant is appealing, that is not enough for
      meaningful review.” Commonwealth v. Dowling, 778 A.2d
683, 686 (Pa. Super. 2001) (citation omitted). “A Concise

                                     -2-
J-S09043-15


      Statement which is too vague to allow the court to identify the
      issues raised on appeal is the functional equivalent of no Concise
      Statement at all.” Id. at 686–87.

Id.

      Further, in order to preserve a challenge to the sufficiency of the

evidence on appeal, an appellant's Rule 1925(b) statement must state with

specificity the element or elements upon which the appellant alleges that the

evidence was insufficient. Commonwealth v. Garland, 63 A.3d 339, 344

(Pa. Super. 2013) (citation omitted).      Such specificity is of particular

importance in cases where the appellant was convicted of multiple crimes,

each of which contains numerous elements that the Commonwealth must

prove beyond a reasonable doubt. Id. A statement of matters complained

of on appeal must be detailed enough so that the trial judge can write an

opinion addressing matters complained of on appeal.            Burgoyne v.

Pinecrest Community Ass'n, 924 A.2d 675, 678 n.1 (Pa. Super. 2007).

      Here, Appellant not only failed to specify which elements he was

challenging in his Rule 1925(b) statement, he also failed to specify which

convictions he was challenging. The trial court explained:

            In his Concise Issue, Appellant does not indicate what
      conviction or convictions he is challenging, or how the evidence
      was insufficient. With such a blank, indistinct and vague Concise
      Issue, this Court is left with mere speculation as to what errors
      or convictions Appellant complains of on appeal. Under such
      circumstances, we refuse to speculate and thereby act as
      counsel for Appellant. Accordingly, we believe Appellant has
      waived all issues.

                                     ***


                                    -3-
J-S09043-15


             [Appellant’s] failure to provide this Court with a sufficiently
      detailed 1925(b) Concise Statement fatally hampers this Court’s
      ability to prepare a legal analysis which is pertinent to the
      issues. As such, any analysis would be mere speculation on the
      part of this Court, and no meaningful review could be derived
      from such conjecture. Even if we correctly guessed the issues
      Appellant brings, the vagueness of Appellant’s Concise
      Statement renders all issues therein waived. Commonwealth
      v. Heggins, 809 A.2d 908, 912 (Pa. Super. 2002).

Trial Court Opinion, 11/13/14, at 2, 6.

      Given the foregoing, we find that Appellant's sufficiency claim is

waived. We therefore affirm the judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/23/2015




                                      -4-